Citation Nr: 9915125	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected left eye chorioretinitis with intraocular 
hemorrhage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
November 1944.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma.  The RO denied entitlement to service 
connection for a right eye disability, and an increased 
(compensable) evaluation for chorioretinitis and intraocular 
hemorrhage of the left eye.  

The veteran relocated to Arizona, and the RO in Phoenix, 
Arizona, has jurisdiction of his claim. 


FINDINGS OF FACT

1.  The claim for service connection for a right eye 
disability is not supported by cognizable evidence showing 
that his claim is plausible or capable of substantiation.

2.  The medical evidence does not show that the veteran's 
left eye chorioretinitis and intraocular hemorrhage are 
active, or chronic, or result in visual field loss, 
significant impairment of central visual acuity, or episodic 
incapacity.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right eye 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an increased (compensable) evaluation 
for left eye chorioretinitis and intraocular hemorrhage have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.75, 4.84a, Diagnostic Codes 6006, 
6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records reflect that the veteran was 
treated in April 1944 for an intraocular hemorrhage, retinal 
hemorrhage of his left eye.  The examiner noted that he 
reported a sudden acute loss of vision.  Examination showed 
heavy clouds of veil-like blood in the vitreous without 
further detail.  The final diagnosis was hemorrhage, 
intraocular, left, moderately severe, cause undetermined.  In 
May 1944, the veteran's right eye was evaluated as normal.  
In June 1944, the flame-shaped vessels were faintly visible 
in an area of retinal hemorrhage.  In November 1944, a 
visible patch of chorioretinitis from the hemorrhage was 
visible.  The examiner noted that the condition was presently 
static but liable to recur.  The examiner stated that due to 
the liability [sic] of recurrence in the other eye, 
separation from service was recommended.  Thereafter, the 
veteran was discharged from service.

The veteran filed his original claim for service connection 
for left eye disability in December 1944.  The veteran was 
granted service-connection for defective vision, left eye and 
assigned a 30 percent disability evaluation.

During a January 1947 VA eye examination, the examiner noted 
astigmatism, correctable, in the left eye and hyperopia, 
correctable, in both eyes.

In a February 1947 rating action, the RO reduced the 
evaluation for the service-connected left eye disability to 
noncompensable.

In July 1993, the veteran requested an increased 
(compensable) evaluation for his service-connected left eye 
disability.

In July 1993, the veteran underwent a VA eye examination.  He 
presented a history of blindness in both eyes since 1944 
after immunizations.  The right eye vision came back to 
normal but the left eye vision never returned to normal.  He 
reported that his vision was worse with episodes of black and 
blue, swollen eyes.  He stated that he did not wear glasses.  

Upon examination, the examiner noted that the right eye 
uncorrected acuity was 20/60 NI lens or PH.  His corrected 
acuity in the right eye was 20/60 plano and near 20/20+250 
add.  The left eye revealed uncorrected acuity of 20/30.  
Corrected acuity in the left eye was 20/25-0.25 and near 
20/20+2/50 add. No preoptosis [sic] or other abnormalities 
except punctual ectropion and lower lid laxity were noted.  
Extra ocular muscles were full and orthotropic.  Slit lamp 
examination revealed a cornea with numerous stromal scars 
below the visual axis (no vessels), both eyes.  The anterior 
chambers of the eyes and the iris' were normal in both eyes.  

Examination of the lids revealed punctual ectropion with the 
left eye worse.  The fundi, disc [sic], macula, vessels, and 
periphery were normal in both eyes.   The examiner's 
diagnoses were corneal scars, both eyes, indicative of old 
keratitis, etiology, unclear, cataract, both eyes, punctual 
ectropion, lower lids, greater in the left eye, and no 
findings to explain a "black eye."  The examiner noted that 
the etiology of the eye disease was unknown and no known 
relationship between the eye disease and service was evident.

In August 1993 the RO denied entitlement to an increased 
(compensable) evaluation for the service-connected left eye 
disability,  and service connection for a right eye 
disability.

In September 1993, the veteran filed a timely notice of 
disagreement (NOD) and perfected his appeal in August 1994.  
In his substantive appeal, he stated that the August 1993 
examination was inadequate.  He stated that the examiner's 
bias prevented a thorough and complete examination.  He 
reported that the examiner commented that she thought the 
veteran was "faking."  

The veteran stated that he was legally blind in both eyes.  
He reported that he was given a shot in the left arm and that 
the needle broke off in his bone.  He stated that the shot 
was administered the day after he was inducted into the Army 
in April 1944 and that the needle stayed in his arm for two 
days.  He stated that he was taken to Borden General Hospital 
for removal of the needle.  He stated that shortly after his 
surgery to remove the needle, he lost his vision in both 
eyes.  Subsequently, he was able to see out of his right eye 
but he remained totally blind in the left eye for several 
years.  He reported that through the years, he had regained 
some of his vision in his left eye although his vision was 
blurred.  He contended that his right eye condition should be 
service-connected as secondary to his service-connected left 
eye disability.
 
In June 1996, the veteran was afforded a VA vision 
examination.  He presented a history of being poked in the 
left eye while he was in service.  He stated that his eye 
disabilities stemmed from that event.  Visual acuity was 
20/50, best corrected in both eyes.  The examiner noted that 
the veteran had cicatrixal ectropion with eversion of the 
puncta.  It was greater in the left eye than the right eye, 
but he definitely had it in both eyes.  Slit lamp examination 
of the right eye revealed a posterior chamber intraocular 
lens, and left eye nuclear sclerosis.  Age-related macular 
degenerative changes in the posterior pole in both eyes were 
noted.  Intraocular pressure was normal.  The examiner 
commented that essentially all of the findings were related 
to age and that it was possible that the left eye was 
aggravated by trauma, but the cicatrixal ectropion changes in 
both eyes were certainly not related to any trauma.

Of record are VA outpatient treatment records from August 
1993 to May 1995 which reveal treatment for various 
disabilities.  In October 1993, the veteran reported 
blindness in one eye.  The provisional diagnosis was 
defective vision, left eye.

It appears from a review of the record that an unsuccessful 
attempt to secure the veteran's medical treatment records 
from Borden General Hospital was made in July 1996.  

In November 1996, a VA examiner reviewed the claims file.  
The examiner noted that that it was impossible for a broken 
needle in the arm to cause bilateral blindness as it would 
take a massive cerebral vascular accident for such blindness 
to occur.  The examiner noted that in such cases, it was 
impossible for the vision to return to the right eye only.  
The examiner opined that the hemorrhage in the left eye was 
probably secondary to the old chorioretinitis, which pre-
existed service.  

The examiner further commented that the development of 
cataracts and age-related macular degeneration were not 
related to trauma in 1944 and 1947.  He stated that cataracts 
and age-related macular degeneration were independent of any 
trauma and were definitely age-related senile changes.  The 
examiner stressed his opinion that the present eye 
disabilities were independent and related only to senescence.  
He concluded that it was impossible to link the veteran's 
present eye complaints anatomically, physiologically, and 
chronologically.

The veteran's representative commented in his informal 
hearing presentation, that it appeared that the November 1996 
VA examiner was hostile towards the veteran.  The Board has 
considered the veteran's claim that the VA examiner was 
biased.  The Board has determined that there is no evidence 
in the record to substantiate the veteran's allegations and 
there is sufficient evidence in the record to allow it to 
decide the issues at hand.


I.  Entitlement to service connection for 
a right eye disability.

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).  


If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service.  38 C.F.R. § 
3.303(b) (1998).  

Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1998).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim. 38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

Also, in order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), or incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except when the evidentiary assertion is inherently 
incredulous or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).


Analysis

The Board finds that the claim for service connection for a 
right eye disability is not well-grounded under the above 
referenced requirements.  The Board finds that a review of 
the service medical records reveals that the veteran had no 
complaints, treatment or diagnosis of a right eye disability 
in service.  Additionally, the Board finds that the VA 
medical records submitted by the veteran and the findings of 
the July 1993, June 1996 and November 1996 VA examinations do 
not show that the veteran's right eye disability was 
medically related to an injury or disease he incurred in 
service.

The Board has carefully considered the contentions of the 
veteran and, inasmuch as the veteran is offering his own 
medical opinion and diagnosis, notes that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



The veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded.  See Grottveit, at 93.

As noted previously, medical evidence of a nexus between an 
in service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding this claim, the claim is not well-
grounded and the appeal is denied.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a right eye disability.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).




As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a right eye disability, 
the doctrine of reasonable doubt has no application to his 
case.


II.  Entitlement to an increased 
(compensable) evaluation for left eye 
chorioretinitis with macular hemorrhage.

Criteria

Disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  As such, the ratings take into 
account such factors as pain, discomfort, and weakness.  38 
C.F.R. § 4.10. Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self support of the individual. 38 
C.F.R. § 4.10.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Chronic chorioretinitis is evaluated from 10 percent to 100 
percent on the basis of resulting impairment of visual acuity 
or visual field loss, pain, rest requirements, or episodic 
incapacity.  An additional 10 percent is combined during the 
continuance of active pathology and 10 percent is the minimum 
evaluation during active pathology. 38 C.F.R. § 4.84a, 
Diagnostic Code 6006.

Injuries of the eye are evaluated under Diagnostic Code 6009.  
Evaluations are assigned from 10 percent to 100 percent based 
on impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity.  When there is active 
pathology of the eye as a result of injury, a minimum 
evaluation of 10 percent is assigned.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  

The evaluation of the veteran's service connected visual 
impairment turns on the degree to which his vision is 
impaired.  Diagnostic Codes 6071-6079.  Under Code 6077, a 20 
percent rating is warranted when corrected visual acuity is 
15/200 in one eye and 20/40 in the other or when visual 
acuity in one eye is 20/200 in one eye and 20/40 in the 
other.  

Under Diagnostic Code 6078 a 10 percent evaluated is provided 
when visual acuity is 20/50 in both eyes, whereas a 20 
percent evaluation is assigned when visual acuity in one eye 
is 20/100 and 20/50 in the other or is 20/70 in one eye and 
20/50 in the other.  Under Diagnostic Code 6079, a 
noncompensable rating is assigned when corrected visual 
acuity is 20/40 in each eye; a 10 percent rating is warranted 
when corrected visual acuity is 20/40 in one eye and 20/50 in 
the other.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

Analysis

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his left 
eye chorioretinitis with intraocular hemorrhage is more 
disabling than contemplated by the current evaluation.  
Therefore, his claim for an increased evaluation is well-
grounded.  VA has afforded the veteran several examinations 
in relation to this claim, and obtained VA medical records 
pertaining to the treatment the veteran has received for his 
vision problems.  There does not appear to be any pertinent 
medical evidence of his current disability that is not of 
record.  Thus, the Board finds that VA has fulfilled its duty 
to assist the veteran in developing the facts pertinent to 
his claim.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

After careful review of the evidence of record, it is the 
opinion of the Board that an increased evaluation is not 
warranted for the veteran's left eye disability.  Since 
service connection is only in effect for the left eye, visual 
acuity in the veteran's nonservice-connected right eye is 
considered to be normal for purposes of evaluating the 
service-connected left eye.  See 38 C.F.R. Part 4, Diagnostic 
Code 6079.  In that connection, 1993 and 1996 medical 
findings reflect that the corrected visual acuity in the left 
eye ranged from 20/25 to 20/50.  

In November 1996, the VA examiner noted that the veteran's 
present eye diagnoses were cataracts and age-related macular 
degeneration and he stressed that these disabilities were not 
related to his in-service injury.  Thus, the Board is of the 
opinion that the overall visual acuity of the left eye is 
adequately contemplated by the current noncompensable 
evaluation.  Moreover, after examination in June 1996, the 
examiner commented that essentially all of his findings were 
related to age, and that while it was possible the veteran's 
left eye was aggravated by trauma, the cicatrixal ectropion 
changes noted during examination were certainly not related 
to trauma. 

For the foregoing reasons, the Board is of the opinion that 
the left eye chorioretinitis with intraocular hemorrhage is 
not active, or chronic, or result in visual field loss, 
significant impairment of central visual acuity, or episodic 
incapacity.  

The RO determined that the veteran's left eye disability did 
not render his disability picture unusual or exceptional in 
nature.  The Board is of the same opinion.  In this regard 
the Board notes that the service-connected left eye 
disability has not been shown to markedly interfere with any 
existing or potential employment.  It has not required 
frequent inpatient care.  Accordingly, application of regular 
schedular standards has not been rendered impractical.  No 
basis has been presented upon which to predicate a referral 
of the case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1).

The Board also finds that the evidence is not evenly balanced 
and concludes that the criteria for a compensable rating for 
residuals of chorioretinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.20, 
4.75, 4.84a, Diagnostic Codes 6006, 6079.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right eye disability, 
the appeal is denied.

Entitlement to an increased (compensable) evaluation for left 
eye chorioretinitis and intraocular hemorrhage is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

